DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "based on at least one of the one or more accelerator outputs” in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 12 recite the limitation "based on at least one of the one or more accelerator outputs” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-9 and 15-19 recite the limitation "based on at least one of the one or more accelerator outputs
Claims 10 and 20 recite the limitation "based on at least one of the one or more accelerator outputs” in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 22 recite the limitation "based on at least one of the one or more accelerator outputs” in lines 16-17 and 11-12 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 and 22 are rejected under 35 U.S.C. 101 because it is drawn to non-statutory subject matter.  Applicant recites part of a human, i.e. "…a first leadless pacemaker (LP) implanted within an atrial chamber …” (Claim 1, line 2) "…a second LP implanted within a ventricular chamber …” (Claim 1, line 3). Thus, these claims include a human within the scope and are non-statutory. 
            A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  The examiner suggests using the phrase "adapted to be implanted" when referring to the location of the leadless pacemakers in relation to the chambers of the heart.
The dependent claim inherits the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1-4, 11-14, 10, 20 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fishler et al (U.S. Patent Number: US 9522280 B2, hereinafter “Fishler”- APPLICANT CITED) in view of Thompson et al (U.S. Patent Application Publication Number: US 2006/0161211 A1, hereinafter “Thompson”).
 Regarding claims 1-4 and 11-14, Fishler teaches a system and a method (e.g. Abstract) for use with an implantable medical device (IMD) that comprises a leadless pacemaker (LP) configured to be implanted in a cardiac chamber (e.g. 102, 104 Fig 1) that includes one or more pulse generators (e.g. 116 Fig.2)  and an activity sensor (e.g. Col. 37 lines 21-24), the one or more pulse generators configured to selectively produce stimulation pulses and communication pulses, the stimulation pulses for use in pacing a cardiac chamber within which the LP is implanted or performing neuromodulation, and 
Fishler does not specifically teach that the IMDs comprise an accelerometer configured to selectively produce one or more accelerometer outputs indicative of an orientation of the IMD, and controlling at least one communication pulse parameter of one or more communication pulses produced by at least one of the one or more pulse generators based on at least one of the one or more accelerator outputs indicative of the orientation of the IMD and comprising one or more of communication pulse amplitude, width, timing or morphology.  
Thompson teaches an implantable system and method comprising accelerometers (e.g. 6, 7 Fig. 1) that are used to measure position of the catheters (and therefore indicative of an orientation of an implantable device relative to gravity since the gravitational pull is a factor for any object) in a heart of the patient (e.g. [0084] i.e. as the wall of the heart moves via 3D cardiac cycle, so do the catheters in a proportionate amount.  As these catheters move towards and away from one another, the range and velocity information derived from the aforementioned method shifts over the course of the cardiac cycle.)
Regarding claims 10 and 20, Fishler in view of Thompson teaches the invention as claimed and Fishler teaches that the LP include a plurality of electrodes  (e.g. 108 Fig.2)  that can be used for transmitting and receiving communication pulses (e.g. Col. 4 lines18-15 and col. 5 lines 9-15); and the controller is configured to control, based on at least one of the one or more accelerator outputs indicative of the orientation of the LPs, which electrodes, of the plurality of electrodes of the LP, are used to transmit or receive communication pulses to or from the other LP  (e.g. Fig. 5 Col. 6 lines 65 to col 7 lines 14 Fishler teaches using the sensing and pacing electrodes for  transmitting signals over a conductive communication channel).
Regarding claims 21 and 22, Fishler teaches  an implantable system (e.g. Abstract) , comprising: a first leadless pacemaker (LP) ( e.g. 102 Fig 1)  implanted within an atrial chamber; a second LP (e.g. 104 Fig 1)  implanted within a ventricular chamber; each of the first and second LPs including one or more pulse generators (e.g. 116 Fig 2)  configured to selectively produce stimulation pulses and communication pulses, the stimulation pulses for use in pacing the cardiac chamber within which the LP is implanted, the communication pulses for use in performing conductive communication with the other LP (e.g. col 9 lines 40-60); the first LP also including a controller (e.g. 112 Fig 2) communicatively coupled to the one or more pulse generators of the first LP; 
Fishler does not specifically teach the first LP  and the second LP includes an accelerometer configured to selectively produce one or more accelerometer outputs indicative of an orientation of the first and second LP and the controller of the first LP being configured to control at least one communication pulse parameter of one or more communication pulses produced by at least one of the one or more pulse generators of .
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over   Fishler et al (U.S. Patent Number: US 9522280 B2, hereinafter “Fishler”- APPLICANT CITED) in view of Thompson et al (U.S. Patent Application Publication Number: US 2006/0161211 A1, hereinafter “Thompson”) and Gunderson et al (U.S. Patent Application Publication Number: US 2018/0035924 A1, hereinafter “Gunderson”).
Regarding claims 4 and 14,  Fishler in view of Thompson teaches the invention as claimed and while they teach that the accelerometer output determines position and therefore orientation of a medical device in the heart as discussed above they do not specifically teach the one or more accelerometer outputs is/are used to determine at least one of: the orientation of the LP relative to gravity; the orientation of the LP relative to an orientation of the other LP; or a posture of a patient within which the LP is implanted.  Gunderson teaches that it is well known to have an IMD and method that comprises accelerometer circuitry that determines a patient posture and communicates the patient posture (i.e. controls the communication pulses based on the accelerator output). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Fishler in view of Thompson to include an accelerometer that determines posture of the patient in order to provide a more effective therapeutic protocol based on the patient’s functional status. 
Allowable Subject Matter
Claims 5-9 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792